Citation Nr: 0600937	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-17 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
bayonet wound with injury to the pleural cavity and injury to 
Muscle Group XXI with old healed fracture deformity of the 
8th rib, currently evaluated at 30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals, 
bayonet wound to the left side of the thorax with injury to 
Muscle Group II, currently evaluated as 20 percent disabling.

3.  Entitlement to increased (compensable) evaluations for 
residuals of scarring.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployablity due to service-
connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1944 to May 
1945.  The veteran was born in April 1915.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.  

These actions during the current appellate period included a 
reduction of the 30 percent rating which was briefly assigned 
for the veteran's right scapular scar to 0 percent disabling 
based on an error in the prior rating action assigning the 
30 percent rating [which had been accomplished on the 
mistaken assumption that the scar was on the "scalp" rather 
than the "scapula"].  In processing and forwarding the case 
to the Board, the RO understandably placed focus on affording 
the veteran the benefit of due process with particular 
emphasis on the issue in which the inadvertent error had been 
made.  However, the Board notes that the expressed intent 
throughout the appeal has been for an increased rating to be 
addressed with regard to all four of the service-connected 
scars, and thus the proper appellate issues are as stated on 
the front page.

The veteran is not represented, and a motion to advance the 
case on the docket due to his advanced age is not before the 
Board at this time.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending issues.

2.  The veteran's residuals of injury to the pleural cavity 
and damage to Muscle Group XXI and healed fracture of the 8th 
rib with deformity causes some pulmonary function limitations 
which are difficult to measure due to unrelated problems but 
generally less than moderate dyspnea or other findings of 
increased respiratory distress due to the service injuries. 

3.  The veteran's residuals of injury to Muscle Group II 
cause no more than moderately severe limitation of shoulder 
functions.

4.  The veteran has tender and painful scars as a result of 
enemy bayonet wounds and surgical procedures, on the left 
side of the back at the level of the 8th dorsal rib, the left 
lower thorax, the medial border of the right inferior 
scapula, and on the right shoulder, dorsal.

5.  The veteran's service-connected disabilities are rated as 
30 percent for injury to the pleural cavity and Muscle Group 
XXI with old healed fracture deformity of the 8th rib; 20 
percent for injury to the left thorax involving Muscle Group 
II; and 10 percent each, for four (4) tender and painful 
scars on the left side of the back at the level of the 8th 
dorsal rib, the left lower thorax, the medial border of the 
right inferior scapula, and on the right shoulder, dorsal. 

6.  The veteran's service-connected disabilities now 
reasonably render him unable to work.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for injury to Muscle Group XXI, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.14, 4.118, 4.20, 4.40, 
4.45, 4.56, 4.59, 4.72, Codes 5003, 5314, 5399, 7805 (2005). 

2.  The criteria for an evaluation in excess of 20 percent 
for injury to Muscle Group II, are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.2, 4.14, 4.118, 4.20, 4.40, 
4.45, 4.56, 4.59, 4.72, Codes 5003, 5302, 5314, 7805 (20054).

3.  The criteria for a separate 10 percent evaluation, each, 
and no more, for scars of the left side of the back at the 
level of the 8th dorsal rib, the left lower thorax, the 
medial border of the right inferior scapula, and on the right 
shoulder, dorsal, are met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. 4.7, Code 7803-7805 (2005).

4.  The schedular criteria for a TDIU are met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002). The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his claims in repeated letters.  They notified 
the veteran that VA would obtain all relevant evidence in 
support of his claim.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to increased compensation in SOC and 
SSOCs which also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement under any (new or old) applicable laws and 
regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  The Board finds no 
prejudice to the veteran.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The veteran was informed of the evidence 
necessary to substantiate his claim.  The provisions of VCAA 
have been substantially complied with, and no useful purpose 
would be served by delaying appellate review of this claim 
for further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO requested and obtained the veteran's medical records, 
has obtained VA treatment records and private medical 
records, and the veteran has submitted private medical 
treatment records in support of his claim.  

The veteran does not allege that there are any other records 
including in VA's possession or any other federal department 
or agency.  38 U.S.C.A. § 5103A(b).  Additional examinations 
have been undertaken on several occasions.  See 38 U.S.C.A. § 
5103A(d).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to these issues is required to comply 
with the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 
and 5103A; 38 C.F.R. § 3.159.

The Board would also note that from the outset, the primary 
purpose of the appeal has been for the veteran to be found to 
be entitled to TDIU.  The veteran is quite old, and it is 
simply unnecessary to prolong this appeal any longer.  Since 
the primary way that this could be accomplished was by 
increasing the various disabilities, these have all been 
included.  However, the Board would note that its primary 
focus in resolving this appeal to the veteran's satisfaction 
has involved primarily issues # 3 and 4 because this is the 
most expeditious manner of doing so.  However, this is not to 
suggest that the Board does not respect that the veteran may 
also have a viable possible argument with regard to other 
disabilities to include his currently manifested respiratory 
insult and limited capacity. etc.; and should he have 
additional evidence with regard to issues ##1 and 2, he is 
free to provide it and reopen the claims in that regard.  In 
the meantime, the manner of determining this case should 
provide him with some closure on the issues pending at this 
time.  However, to remand the case at this point for such 
development would be unproductive and not in his best 
interests.

Increased Ratings
General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Residuals, bayonet wound with injury to the pleural cavity, 
injury to Muscle Group XXI with old healed fracture deformity 
of the 8th rib
Criteria

The criteria for rating injuries to the pleural cavity under 
38 C.F.R. § 4.97 were revised, effective October 7, 1996. 
38 C.F.R. § 4.97, and Diagnostic Code 6818 was eliminated and 
was replaced by 38 C.F.R. § 4.97, Diagnostic Code 6843, which 
now provides ratings for traumatic chest wall defects as 
restrictive lung disease.  [The RO initially made the 
assignment under 6818 and most recently, had adjusted that to 
Code 6843].

According to the former criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with some pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion, may be assigned a 20 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6818.

A 40 percent evaluation requires moderately severe residuals 
with pain in the chest and dyspnea on moderate exertion 
confirmed by an exercise tolerance test, adhesions of the 
diaphragm with restricted excursions, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of the lower chest, compensating 
contra lateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals.  Id.

A 60 percent evaluation may be assigned for severe residuals 
of pleural cavity injuries with tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or a poor 
response to exercise. Id.  A 100 percent evaluation requires 
that the residuals be totally incapacitating.  Id. 

Note 2 following Diagnostic Code 6818 states: Disability 
persists in penetrating chest wounds, with or without 
retained missiles, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination, both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability.  Exercise 
tolerance tests should have regard both to dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.

Note 1 following Diagnostic Code 6818 states that disabling 
injuries of the shoulder girdle muscles (Groups I to IV) will 
be separately rated for combination.

Under the revised criteria, bullet wounds of the pleural 
cavity are rated as a traumatic chest wall defect under 
Diagnostic Code 6843, in accordance with a General Rating 
Formula for Restrictive Lung Disease.

A 10 percent evaluation may be assigned where there is Forced 
Expiratory Volume per one second (FEV-1) of 71-to 80 percent 
predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted. 38 C.F.R. § 4.97, Diagnostic Code 6843.

A 30 percent evaluation requires FEV-1 of 56-to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65-percent predicted.  

A 60 percent evaluation requires FEV-1 of 40-to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Note 3 following the General Rating Formula for Restrictive 
Lung Disease states that: Gunshot wounds of the pleural 
cavity with bullet or missile retained in lung, pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of diaphragm or of lower chest 
expansion shall be rated at least 20- percent disabling.  
Disabling injuries of shoulder girdle muscles (Groups I to 
IV) shall be separately rated and combined with ratings for 
respiratory involvement.  Involvement of Muscle Group XXI 
(Diagnostic Code 5321), however, will not be separately 
rated.

Diagnostic Code 5303, for muscle injury to Muscle Group (or 
MG) III, prior to July 3, 1997, indicated that a moderate 
disability of the muscles consists of a through and through 
or deep penetrating wound of relatively short track by a 
single bullet or small shell or shrapnel fragment.  Specifics 
are provided in 38 C.F.R. § 4.56(b), as in effect prior to 
July 3, 1997.  And prior to July 3, 1997, where there was a 
history of a compound, comminuted fracture and definite 
muscle or tendon damage from the missile, a severe grade of 
injury was to be presumed under 38 C.F.R. § 4.72.

The Rating Schedule for Rating Disabilities for muscle 
injuries was revised, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (June 3, 1997).

Under the new rating schedule, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved, unless for locations such as 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  Objective findings of a moderate 
disability include (1) some loss of deep fascia or muscle 
substance, or some impairment of muscle tonus; and (2) loss 
of power or lowered threshold of fatigue when compared to the 
sound side.

Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56, effective July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function. 38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2005).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2005).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.

Functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).

And in this regard, consideration must be given to the teres 
major as included in MG II, which is comprised of extrinsic 
muscles of shoulder girdle, specifically, pectoralis major II 
(costosternal); latissimus dorsi and teres major; pectoralis 
minor; and rhomboid muscles.  The teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi.  38 C.F.R. § 4.73, Code 5302.

The deltoid is included in MG III, the intrinsic muscles of 
shoulder girdle, which also includes the pectoralis major I 
(clavicular) muscle.  38 C.F.R. § 4.73, Code 5303.  MG IV 
also consists of intrinsic muscles of shoulder girdle, 
namely, the supraspinatus, infraspinatus, teres minor, 
subscapularis, and coracobrachialis muscles. 38 C.F.R. § 
4.73, Code 5304.  The biceps is one of the flexor muscles of 
elbow, while the triceps is an extensor muscle of the elbow, 
included in MG V and MG VI, respectively.  38 C.F.R. § 4.73, 
Codes 5305, 5306.

The teres major is involved in depression of arm from 
vertical overhead to hanging at side.  Diagnostic Code 5302. 
MG II and MG III together provide forward and backward swing 
of arm. Diagnostic Codes 5302, 5303.  MG III also provides 
elevation and abduction of the arm to the level of shoulder. 
Diagnostic Code 5303.  Stabilization of the shoulder against 
injury in strong movements, holding head of humerus in 
socket, abduction, outward rotation, and inward rotation of 
arm are provided by MG IV. Diagnostic Code 5304.  MG V and MG 
VI are stabilizers of shoulder joint, and provide supination, 
flexion, and extension of the elbow. Diagnostic Codes 5305, 
5306.  

Factual Background and Analysis

Extensive prior evaluative studies and consultative reports 
are in the file for comparative purposes.

On recent VA examinations, the veteran complained of 
occasional cough and slight exertional dyspnea.  He was not 
shown to have significant breathing problems on examination.  
Diagnosis was made of pleural thickening as a residual of 
pleural cavity injury, thoracotomy and deformed left 8th rib.

Pulmonary function studies resulted in low values, although 
the examiner noted that the veteran had some problems 
following instructions for a maximum result.  It was felt 
that the most reflective findings were generally with a 
forced expiratory volume in one second (FEV-!) of 56-70 
percent of predicted.  There was no evidence of FEV-1 of 40-
55 percent predicted, or FEV-1/FVC of 40-55 percent or DLCO 
(SB) of 40-55 percent predicted, or maximum oxygen 
consumption of 15-20 ml/kg/min with cardiorespiratory limit.  

In assessing the veteran's current residuals involving Muscle 
Group XXI, the findings do not support a rating in excess of 
30 percent.  It is unfortunate that he is unable to 
understand the directions so that a clear-cut and more 
demonstrative result could be obtained on pulmonary function 
tests.  However, it is not likely that that situation is 
going to change, and thus, there is certainly no sense in 
remanding the case for additional examinations in that 
regard.  

The overall concerns in this case can be fully resolved in 
other ways, as shown below, and the Board finds that there is 
no harm to the veteran in not increasing the rating in excess 
of 30 percent at this time for this segment of his disability 
picture when contrasted to the ultimate decision that can be 
rendered at this time without such further assessments which 
would delay the case even more.

Residuals, bayonet wound, left side of the thorax
with injury to Muscle Group II
Criteria

In the 1997 revision of 38 C.F.R. § 4.73, the nomenclature of 
the muscles assigned to the different muscle groups was 
revised.  The ratings assigned for severe, moderately severe, 
moderate, and slight levels of disability were not changed. 
See 38 C.F.R. §4.73 DC 5302, 5303, 5304 (as in effect prior 
to July 3, 1997) and 38 C.F.R. §4.73 DC 5302, 5303, 5304 
(2004).  In the veteran's case, some private physicians have 
suggested the involvement of some other or alternative 
muscles.  However, there is a sound basis for rating him as 
herein shown and there is no need to hypothesize about other 
such involvements. 

A 30 percent evaluation may be assigned for severe injuries 
of Muscle Group II of the non-dominant hand.  Function: 
Depression of arm from vertical overhead to hanging at side 
(1,2); downward rotation of scapula, (3, 4); 1 and 2 act with 
Group III in forward and backward arm swing of arm.  
Extrinsic muscles of shoulder girdle. (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; (4) rhomboid. 
When moderately severe, a 20 percent evaluation may be 
assigned. 38 C.F.R. § 4.73, DC 5302.

Diagnostic Code 5303 provides evaluations for disability of 
Muscle Group III. Function: Elevation and abduction of the 
arm to the level of the shoulder; act with 1 and 2 of Group 
II in forward and backward swing of arm. Intrinsic muscles of 
shoulder girdle: (1) Pectoralis major I (clavicular); (2) 
deltoid. This diagnostic code provides a zero percent 
evaluation for slight muscle injury of the non-dominant 
extremity, a 20 percent evaluation for moderate or moderately 
severe muscle injury of the non-dominant extremity, and a 30 
percent evaluation for severe muscle injury of the non- 
dominant extremity.  38 C.F.R. § 4.73, DC 5303.

Diagnostic Code 5304 provides evaluations for disability of 
Muscle Group IV. Function: Stabilization of shoulder against 
injury in strong movements, holding head of humerus in 
socket; abduction; outward rotation and inward rotation of 
arm. Intrinsic muscles of shoulder girdle: (1) Supraspinatus; 
(2) infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis.  For disability of the non-dominant 
extremity, when severe or moderately severe, a 20 percent 
evaluation may be assigned.  When moderate, a 10 percent 
evaluation is assignable.  When slight, a noncompensable 
evaluation may be assigned.  38 C.F.R. § 4.73, DC 5304.

Diagnostic Code 5200 provides evaluation for ankylosis of 
scapulohumeral articulation in which the scapula and humerus 
move as one piece. Unfavorable ankylosis, with abduction 
limited to 25 degrees from the side is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a DC 5200 (2004).

Other criteria based upon functional limitations also apply 
to this claim.  Impairment of the scapula is rated at 10 
percent with malunion, or with nonunion without loose 
movement.  Alternatively, impairment of the scapula may be 
rated at 10 percent based on functional impairment of a 
contiguous joint. 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the arm is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of 
motion at shoulder level permits a 20 percent rating.  Normal 
ranges of upper extremity motion are defined as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2005).  Shoulder level is 90 degrees of flexion or 
abduction.  Id.

Also, as for muscle injury rating criteria applicable to this 
claim, 38 C.F.R. § 4.73, Diagnostic Codes 5301-5309 (shoulder 
girdle and arm) provide for ratings from zero to a maximum of 
40 percent for injuries to Muscle Groups numbered from I to 
IX involving the shoulder girdle and arm, with separate 
rating assignments depending on whether the affected side - 
left or right - involves the dominant (major) or non- 
dominant (minor) extremity. Diagnostic Codes 5301, 5302, 
5303, and 5304 in particular address evaluation of muscle 
injury to the shoulder, scapula, and upper arm muscles.

As defined in 38 C.F.R. § 4.56(d), slight disability of the 
muscles would be associated with a simple wound of muscles 
without debridement or infection. Moderate disability of the 
muscles would be associated with through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection. A moderately severe disability of the 
muscles would be associated with a through and through or 
deep penetrating wound, by a small high velocity missile or a 
large low velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring. A severe disability of the muscles includes through 
and through or deep penetrating wound due to high- velocity 
missiles, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  See 
38 C.F.R. § 4.56(d).

Factual Background and Analysis

Extensive prior evaluative studies and consultative reports 
are in the file for comparative purposes.

On recent VA examinations, the veteran complained of pain on 
a daily basis which he said was aggravated by movement of his 
shoulder and an inability to move the shoulders very well.  
There was no actual flare-up but he had constant pain, aching 
and stiffness.  He said he could not raise his left shoulder 
due to pain.  Range of motion of the left shoulder was 
forward flexion (0-90 degrees) when in pain and 0-80 degrees 
on flare-ups (normal is 0-180 degrees); abduction of 0-120 
degrees when in pain and 0-90 degrees on flare-ups (normal is 
0-180 decrees); external rotation of 0-80 degrees when in 
pain and in flare-ups, (normal is 0-90 degrees); and internal 
rotation of 90-70 degrees when in pain and in flare-ups 
(normal is 0-90 degrees).  Diagnosis was made of degenerative 
joint disease, synovitis and bursitis, both shoulders, with 
limitation of range of motion of the left shoulder.

The 20 percent rating now assigned is primarily based on arm 
motion at shoulder level.  There is no demonstrated finding 
of limitation of motion of the arm to midway between the side 
and shoulder as would warrant an evaluation in excess 
thereof.  And use of other alternative Codes do not result in 
an increase. 

Scarring
Criteria

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected. See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  A 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7805.

Factual Background and Analysis

From the beginning, it has been clear that the veteran 
experienced multiple bayonet wounds that penetrated his back 
and into his chest and lungs.  As a result he has multiple 
scars, which have been consistently recognized but not always 
completely distinguished.

On VA examination in 1966, scars were described as involving 
the area of a bayonet wound and surgery for the penetrating 
left side of the thorax at the level of the 8th rib.  It was 
said to be depressed, adherent and measuring 6" x 12" at 
that time.  Another scar from a bayonet wound and surgery was 
3" x 3/8".  There was a third scar in the area of the 
inferior angle of the right scapula which was not painful or 
adherent which measured 1" x 3/8".  

On private treatment report dated in 1971, the veteran was 
noted to have tenderness in  the areas of (1) a scar on the 
left side of the back at the level of the 8th dorsal rib; (2) 
scar on the left lower thorax; (3) a scar at the medial 
border of the right inferior scapula; and (4) a scar on the 
right shoulder, dorsal. 

Subsequent VA treatment records show continued references to 
multiple scars.  They are usually described as adherent to 
bones and depressed.

And several recent statements are of record from ESE, M.D., 
noting that the veteran has multiple scars, which are 
manifested by pain and tenderness.  

The evidence does not show that these scars involve such an 
extensive area or surface or are manifested by other such 
pathology as would warrant an evaluation in excess of 10 
percent each.  

However, based on these findings, the Board concludes that 
the veteran is reasonably entitled to a separate 10 percent 
rating, each, for tender and painful scars on the left side 
of the back at the level of the 8th dorsal rib, the left 
lower thorax, the medial border of the right inferior 
scapula, and on the right shoulder, dorsal. 

TDIU
Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined.  38 C.F.R. § 4.16(a). Etiology refers to the 
causes or origin of a disease or disorder.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 585 (28th ed. 1994). 

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Factual Background and Analysis

Some VA evaluations in recent years have concluded that the 
veteran is unable to work and that is reasonably due to his 
service-connected disabilities.  Other VA evaluators have 
suggested that he may not be able to work but that this may 
not be entirely due to his service-connected problems.

Recent statements are in the file from private care-givers 
dated in 2003 and 2004, including ESE, M.D., who clearly 
stated that the veteran's service-connected injuries had 
increased in severity, and that they render him incapable of 
obtaining a job for gainful employment as a result.

The veteran has service-connected disabilities now rated as 
30, 20, 10, 10, 10 and 10 percent, each.  However, these 
disabilities stem from a single incident, and for the 
purposes of establishing a single disability evaluated at 60 
percent, disabilities with a common etiology may be combined 
pursuant to 38 C.F.R. § 4.16(a).  

In any event, whether or not the veteran has other 
disabilities, or is old, or there are any other tangential 
factors, the veteran meets the scheduler criteria; and since 
there is considered medical opinion that these disabilities 
alone render him unable to work, the Board is precluded from 
concluding to the contrary.  A TDIU is reasonably warranted.

ORDER

An increased evaluation in excess of 30 percent for 
residuals, bayonet wound with injury to the pleural cavity 
and injury to Muscle Group XXI with old healed fracture 
deformity of the 8th rib, is denied.  

An increased evaluation in excess of 20 percent for 
residuals, bayonet wound to the left side of the thorax with 
injury to Muscle Group II, is denied.  

An increased rating of 10 percent, each, for tender and 
painful scars on the left side of the back at the level of 
the 8th dorsal rib, the left lower thorax, the medial border 
of the right inferior scapula, and on the right shoulder, 
dorsal, is granted, to the extent indicated, subject to the 
regulatory criteria relating to the payment of monetary 
awards. 

Entitlement to a TDIU is granted to the extent indicated, 
subject to the regulatory criteria relating to the payment of 
monetary awards. 


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


